Citation Nr: 9935223	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-35 027	)	DATE 
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service-connection for ulcer disease.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service-connection for bronchitis.  

3.  Entitlement to service connection for heart disease.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military duty from July 1964 to May 
1968 and from January 1970 to October 1979.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1997 rating decision by the RO.  


FINDINGS OF FACT 

1.  By an October 1980 Board decision, service connection for 
ulcer disease and bronchitis was denied.  

2.  The evidence received since the Board's October 1980 
denial of service connection for ulcer disease and bronchitis 
is cumulative of evidence previously considered.  

3.  No competent medical evidence exists of a nexus between 
any current heart disease and the veteran's military service.  


CONCLUSIONS OF LAW

1.  The October 1980 Board decision by which service 
connection for ulcer disease and bronchitis was denied is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1100, 20.1105 (1999).  

2.  New and material evidence has not been received since the 
October 1980 Board denial; the claims of service connection 
for ulcer disease and bronchitis are not reopened.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 
(1999).  

3.  The claim of service connection for heart disease is not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

By an October 1980 decision, the Board denied service 
connection for ulcer disease and bronchitis.  This decision 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.1100, 20.1105 (1999).  

In November 1996, among other requests not presently before 
the Board, the veteran petitioned to reopen claims of service 
connection for "lung" and "stomach" conditions.  In a 
January 1997 statement, the veteran clarified that he sought 
to reopen claims of service connection for ulcer disease and 
bronchitis.  

Such a petition to reopen a previously denied claim may be 
considered on the merits only if "new and material" 
evidence has been submitted since the time of the Board's 
October 1980 final adjudication.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(b); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, the Board must now consider the question of 
whether new and material evidence has been submitted because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis beyond 
consideration of whether the evidence submitted in the effort 
to reopen is new and material is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

In claims to reopen, the Board conducts a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  First, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Id.  The United States Court of Appeals for 
Veterans Claims (Court) has explained that "new evidence" is 
evidence that is not "merely cumulative" of other evidence of 
record.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
Evidence is "material" when it bears directly or 
substantially on the specific matter and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Generally speaking, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (1999).  

The evidence of record at the time of the Board's October 
1980 final disallowance included the following:  then-
available service medical records which did not include a 
separation examination report, a November 1979 VA examination 
report prepared within a month and a half of the veteran's 
separation from service, and the veteran's claims of service 
connection.  

A.  Chronic Bronchitis  

In October 1980, the Board noted that the veteran's service 
medical records reflected treatment for various respiratory 
complaints on several occasions.  In May 1973, bronchitis was 
reported.  A diagnosis of chronic bronchitis was made in 
September 1974.  In October 1974, a notation of a history of 
treatment for chronic bronchitis was made.  On VA examination 
in November 1979, within a month and a half of the veteran's 
separation from service, only a history of chronic bronchitis 
was noted; no diagnosis of bronchitis was made. 

All of the veteran's available service medical records were 
before the Board in October 1980.  In light of the above 
evidence, the Board found that, without a then-current 
diagnosis of bronchitis, including on VA examination in 
November 1979, service connection was not warranted on the 
basis of in-service treatment five years earlier, for which 
the veteran made no subsequent complaint, received no 
subsequent treatment, and was given no subsequent diagnosis.  

The Board notes, as was noted in October 1980, that chronic 
bronchitis was reported in service in 1974.  The salient 
point is, however, that this information was considered by 
the Board in October 1980.  Accordingly, the veteran's 
reliance on the service medical records to reopen his claims 
is misplaced.  He argues that the notation of "chronic" 
bronchitis should prove that this disorder was not acute and 
transitory.  However, the question before the Board is 
limited to whether new and material evidence has been 
presented.  Consequently, because these service records, 
including the originals from which duplicate copies were made 
and recently submitted, were before the Board for 
consideration in October 1980, they may not be considered new 
and material evidence.  

The evidence submitted or received into record since the 
October 1980 Board denial tends to prove nothing more than 
was demonstrated previously, namely that there is no current 
diagnosis of bronchitis.  While the veteran is diagnosed with 
various respiratory ailments, chronic bronchitis is not among 
them.  See VA and private treatment records dated from 
January 1980 to January 1999.  The claim may not be reopened 
by evidence showing diagnoses of respiratory disorders other 
than bronchitis.  Specifically, both in October 1980 and 
presently, the evidence of record shows that the veteran was 
treated in service for various respiratory complaints, 
including one occasion in 1974 at which "chronic 
bronchitis" was noted, with no further treatment for 
bronchitis shown in service, or currently, including on most 
recent VA examination.  Given that the newly received 
evidence tends to prove nothing beyond what was already known 
in October 1980, it may not be considered new.  

B.  Ulcer Disease  

In October 1980, the Board noted that the available service 
medical records demonstrated no ulcer disease, but merely 
showed some complaints of epigastric distress.  Additionally, 
the Board pointed out that, while the November 1979 VA 
examination report included a diagnosis of peptic disease, 
this diagnosis was unsupported by any objective clinical 
findings, or x-ray evidence, of any ulcer, and that an upper 
GI study, taken in conjunction with that same VA examination, 
had been normal.  As such, the Board determined that the 
then-current notation of peptic disease, without additional 
supporting clinical evidence of ulcers, either in service or 
thereafter, did not provide a basis for a grant of service 
connection.  

The evidence received since October 1980 shows ongoing 
treatment for epigastric distress, including hiatus hernia, 
possible mild reflux, an irregular esophageal peristalsis, 
and duodenitis.  As such, the basis of the prior, final, 
October 1980 Board decision remains unchanged: ulcer disease 
is neither shown in service, nor on current examination.  

It is noted that the October 1980 Board decision included 
citation to 38 C.F.R. § 3.307.  That regulation indicates 
that peptic ulcers (gastric or duodenal), becoming manifest 
to a degree of 10 percent or more within one year of 
separation from service, will be presumed to have been 
incurred in service, unless otherwise demonstrated by the 
evidence of record.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991).  This provision is not to be interpreted as 
requiring that the disease be diagnosed in the presumptive 
period, but only that there be shown, by acceptable medical 
or lay evidence, characteristic manifestations of the disease 
to the required degree, followed without unreasonable time 
lapse by definite diagnosis.  38 C.F.R. § 3.307(c).

The veteran's primary argument seems to be that the November 
1979 VA examination report provides a basis for a grant of 
service connection for peptic ulcer disease.  This argument 
fails because this VA report was considered by the Board in 
October 1980, and the initial question before the Board is 
not whether service connection should be granted on the 
merits, but whether new and material evidence has been 
presented.  The veteran may not reopen his claim of service 
connection by relying on evidence previously of record, or by 
submitting more recent medical evidence of various other GI 
disorders other than ulcer disease.  Absent the presentation 
of evidence showing a diagnosis of ulcer disease, the Board 
finds that the newly presented evidence is merely cumulative 
of that previously of record.  In short, no new evidence has 
been presented; the newly received information does not tend 
to prove anything not already known about this claim in 
October 1980.

The Board finds that the duplicate copies of service medical 
records, dated from April 1970 to September 1978, do not 
represent new evidence.  Additionally, the veteran's various 
statements of entitlement to service connection are 
duplicative of statements he made at the time of the Board's 
prior, and now final, decision in October 1980.  Accordingly, 
this evidence provides no basis for reopening the claim of 
service connection.  

Service Connection for Heart Disease

As noted above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza, supra.  For 
instance, cardiovascular-renal disease is presumed to have 
been incurred in or aggravated by service if manifested to a 
compensable degree within a year of the veteran's separation 
from service.  Id.  

The veteran's service medical records show that he was seen 
in April 1970 for chest pain.  An October 1974 
electrocardiogram (ECG) was normal.  In January 1976, the 
veteran was again seen for chest pain, and a diagnostic 
impression of possible chondritis was entertained.  This 
diagnostic impression was not revisited, however.  The 
veteran was also seen for shortness of breath in June and 
October 1976.  No diagnosis of heart disease was made during 
service, or for many years thereafter.  On VA examination in 
November 1979, while the veteran reported chest pain, and 
shortness of breath, no cardiovascular abnormalities were 
noted on examination.  

The remaining evidence of record, dated from January 1980 to 
January 1999, shows treatment for hypertension several years 
after the veteran's discharge from service, with peripheral 
vascular disease and coronary artery disease demonstrated 
from 1996, status post cardiac catheterization in August 
1996, status post myocardial infarction in September 1996.  
With no in-service diagnosis of heart disease, with evidence 
of current heart disorders first shown many years after 
service, and without medical evidence of a nexus to service, 
this claim of service connection is not well grounded.  
Caluza, supra.  

As for the veteran's claim that cigarette smoking or second-
hand smoke to which he was exposed during service led to 
heart disease, the Board notes that there is no evidence 
suggesting that the veteran is competent to provide evidence 
of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Significantly, the veteran is not service 
connected for nicotine dependence, and there is no competent 
medical evidence that tends to link smoking, or any nicotine 
dependence to military service, or to the development of 
heart disease.  VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 
19-97 (May 13, 1997).  Consequently, the claim of service 
connection is not well grounded.  Caluza, supra.  

As noted above, the initial burden of submitting a well-
grounded claim rests with the veteran.  Murphy, 1 Vet. App. 
at 81.  The veteran cannot meet his initial burden of 
submitting a well-grounded claim by relying on his own 
assertions and opinions regarding medical issues.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the veteran 
asserts that he had heart symptomatology in service, which 
can reasonably be attributed to current heart disease, he is 
not qualified to say so, as noted above, and he has submitted 
no medical evidence of any such nexus.  Without such 
competent nexus evidence, i.e., medical evidence of a nexus 
between current heart disease and the veteran's service or 
continued symptoms since service, his assertions alone are 
not sufficient.  Id.; Savage v. Gober, 10 Vet. App. 488, at 
498 (1997).  In this regard, it should be noted that, while 
service medical records show complaints of chest pain, those 
record also show treatment for epigastric distress and other 
similar symptomatology.  While the veteran argues that 
further in-service testing would have resulted in a diagnosis 
of heart disease, he does not present a well grounded claim 
merely by saying so.  Without competent medical evidence 
regarding matters of medical etiology, his claim is not well 
grounded.  Id. 

Additionally, the presumption of service incurrence or 
aggravation in 38 C.F.R. § 3.307 (1999), regarding 
cardiovascular disease is not helpful to the veteran because 
evidence has not been received showing such a disease process 
within a year of the veteran's separation from active 
military service in October 1979.  38 C.F.R. §§ 3.307, 3.309 
(1999).  


ORDER  

The petition to reopen a claim of entitlement to service 
connection for ulcer disease is denied.  

The petition to reopen a claim of entitlement to service 
connection for bronchitis is denied.  

Service connection for heart disease is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

